893 So. 2d 714 (2005)
Julie K. BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D04-5151.
District Court of Appeal of Florida, First District.
March 4, 2005.
Nancy Daniels, Public Defender, and David P. Gauldin, Assistant Public Defender, Tallahassee, for appellant.
Charlie Crist, Attorney General, and Sean F. Callaghan, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
This appeal seeks review of an order of involuntary commitment entered pursuant to section 394.467, Florida Statutes (2004). Appellee has filed a confession of error conceding that there was no clear and convincing evidence that appellant met the statutory criteria for involuntary placement. Upon review of the record, we have determined that the confession of error is proper. Accordingly, the involuntary commitment order is reversed and the case is remanded for the trial court to order the appellant discharged.
No motion for rehearing will be entertained and the clerk of this court is directed to issue the mandate forthwith.
WOLF, C.J., BARFIELD and LEWIS, JJ., concur. *715